Citation Nr: 1535248	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, B.H., T.E. and T.S.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This appeal to the Board of Veterans' Appeals (Board) arises from a February 2011 RO rating decision which denied entitlement to a special home adaptation grant as well as specially adapted housing.  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.

In June 2015, the Veteran, his spouse, and others testified during a video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board observes that, in a written statement received in November 2009, the Veteran withdrew all appeals then pending at VA.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

The Veteran seeks VA assistance in modifying his home to accommodate his use of a motorized wheelchair.  He asserts that his service-connected disabilities essentially render him wheelchair-bound.  

The Veteran is service-connected for severe peripheral neuropathy of the right upper extremity rated as 40 percent disabling; severe peripheral neuropathy of the left upper extremity rated as 30 percent disabling; diabetes mellitus type II with coronary artery disease and peripheral vascular disease rated as 20 percent disabling; peripheral neuropathy of the right lower extremity rated as 20 percent disabling; peripheral neuropathy of the left lower extremity rated as 20 percent disabling; and residuals of pilonidal cyst rated as 10 percent disabling.

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809(a), (b) (2014). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issue to a veteran who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a. 

38 C.F.R. § 3.809a(a) provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

The Veteran filed his claim on appeal on September 7, 2010.  During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  VA's General Counsel has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  

On October 25, 2010, the pertinent portions of the regulations were changed as follows: 

      After 3.809 paragraph (4) the following paragraphs were inserted: 

(5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or 
(6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 

      Under the revisions to 38 C.F.R. § 3.809a (b) , the disability must: 

(1) Include the anatomical loss or loss of use of both hands, or 
(2) be due to: (i) Blindness in both eyes with 5/200 visual acuity or less, or (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  See 38 C.F.R. § 3.809(d).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63. 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63. 

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United Court of Appeals for Veterans Claims (formerly, the United States Court of Veterans Appeals) held that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that, in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision. 

The available medical records reflect that, in the late 1990s, the Veteran suffered from a spinal cord stroke or vascular impairment following cervical spine surgery which resulted in quadriparesis.  In December 2008, a VA Compensation and Pension (C&P) examiner described the Veteran as manifesting severe bilateral upper extremity peripheral neuropathy secondary to diabetes mellitus, type 2, wherein the Veteran had "lost most of the function of his upper extremities secondary to this condition."  A June 2009 VA C&P examiner found that the Veteran's ability to stand was significantly limited by his imbalance and benign paroxysmal vertigo that was "aggravated by his severe diabetic neuropathy."  The Veteran was described as requiring the assistance from his wife with walking.

In the February 2012 SOC, the AOJ discussed the following evidence: 

We have retrieve[d] treatment records from the VAMC in Battle Creek Michigan support of your claim.  In March 2011 you contacted the Occupational Therapy department because you wanted an all-terrain vehicle so .you could travel to your pond.  You reported that there [sic] area is unpaved and you are. no longer able to walk that distance:  These treatment records show that on December 7, 2011 you received a consult and authorization for power mobility chair.  It is noted that you do not require power mobility to move around your residence.  It is reported that you require power mobility only for movement outside of residence.  It is also reported that you do not have severe weakness due to a neurological, muscular or cardiopulmonary condition.

Unfortunately, the AOJ did not associate these cited VA clinic records with the claims file which frustrates appellate review.

During his hearing in June 2015, the Veteran and his witnesses testified to his inability to ambulate without the assistance of a motorized scooter.  One witness, who has an occupation with independent living assistance, described the Veteran as being incapable of ambulating without the assistance of his motorized scooter. 

Here, the evidence cited by the AOJ tends to weigh against a finding that the Veteran's service-connected disabilities "precludes locomotion" as defined at 38 C.F.R. § 3.809(d).  The testimony of the witnesses, however, describes a greater level of disability than that  discussed in the 2011 VA clinic records.  Notably, moreover, a significant amount of time has passed since the Occupational Therapy evaluations performed in 2011.  In light of the recent testimony, the Board finds that further clinical findings and medical opinions are necessary to determine the Veteran's current state of disability.  38 U.S.C.A. § 5103A(d)38 C.F.R. § 3.159.  

Hence, the AOJ should arrange for the Veteran to undergo VA examination by an appropriate physician.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of either benefit sought.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for such additional examination, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Battle Creek VA Medical Center (VAMC) dated through February 2008.  As noted above, the AOJ has cited more recent treatment records which are clearly relevant to this appeal.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Battle Creek VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since February 2008 following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The Veteran should be specifically requested to submit, or authorize the AOJ to obtain, any independent living evaluations performed outside VA as discussed during his June 2015 hearing.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:
 
1.  Obtain from the Battle Creek VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since February 2008-to include medical records cited in the February 2012 SOC, but not current,.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent (non-VA) private medical records including any independent living evaluations performed outside VA as discussed during his June 2015 hearing.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses from each contacted entity are associated with the claims file arrange for the Veteran to undergo VA examination, by an appropriate physician, the purpose of determining his eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.  In doing so, list the disabilities for which service connection has been granted.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should render specific findings as to whether the Veteran has loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

In rendering the above-requested findings, the physician should indicate whether it is possible to distinguish the effect of any of the Veteran's service-connected disability(ies) from his nonservice-connected disability(ies), including benign paroxysmal vertigo and residuals of spinal stroke.

The physician must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant  in light of all pertinent evidence and legal authority.
 
7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

